Regarding the independent claims, applicant did not amend the claims.
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Maslik (Previously cited) does not teach specific portion of independent claim 1 reciting, “generate an interrubtibility measure from one or more of: the sleep stage of the patient; a predicted sleep stage; necessity of a patient sleep interruption; and the generated sleep quality index”.  Applicant points out that the prior art of Maslik does not teach how interruptible sleep is and a measure to quantify that interrubtibility.  Examiner disagrees with the applicant, based on the way the claim is written one does not need to quantify how interruptible the sleep is but only that the sleep is interruptible thru “the sleep stage of the patient; a predicted sleep stage; necessity of a patient sleep interruption; and the generated sleep quality index”.  Maslik teaches in para 62 how motion sensors and respiration data can be used to establish sleeping data, “the sleep cycle data such as patterns of sleeping stages and total sleep time can be determined”, which Maslik then uses to describe how the sleep stage of the individual is determined and the quality of sleep the individual is experiencing in Para 63-65 specifically the sleep state categorization determined by the stages of REM and NREM sleep.  Finally in Para 66 Maslik discusses when to interrupt a person who is sleeping thru the sleep cycle data, “sleep cycle data can be used to determine optical wake up time for the user for example in a stage of light sleep”.  Maslik is targeting the sleep stage of a person when they are in the lightest sleep as that time period corresponds to the best time to interrupt sleep and awake the patient.  Thus Maslik teaches interrupting sleep utilizing the sleeping patterns and stages of sleep of a person as described in the Claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA PATEL/
Supervisory Patent Examiner, Art Unit 3792